Citation Nr: 1501858	
Decision Date: 01/14/15    Archive Date: 01/20/15

DOCKET NO.  12-34 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1. Entitlement to an evaluation in excess of 0 percent for tinea cruris.

2. Entitlement to an evaluation in excess of 0 percent for bilateral hearing loss.

3. Entitlement to service connection for sarcoidosis, to include as due to exposure to herbicides.

4. Entitlement to service connection for diverticulitis, to include as due to exposure to herbicides.

5. Entitlement to service connection for hypertension, to include as due to exposure to herbicides.


REPRESENTATION

Veteran represented by:	Massachusetts Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

A. Rocktashel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1970 to August 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In May 2014, the Veteran testified at a Travel Board hearing conducted before the undersigned Veterans Law Judge (VLJ) at the VA Regional Office in Providence, Rhode Island.  A transcript of the hearing has been associated with the claims file

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The case is remanded to the AOJ for further development, specifically to provide the Veteran VA examinations.

The November 2011 VA examination report noted that the Veteran was prescribed a corticosteroid for his skin condition.  The examiner did not note the length of time the corticosteroid was required.  Additionally, the Veteran's May 2014 hearing testimony indicated there were additional areas of the body affected.  Accordingly, a new examination is warranted.

In the May 2014 Travel Board hearing, the Veteran alleged that his hearing loss has worsened since the last VA examination in January 2012.  Accordingly, a new examination should be provided.  Updated VA treatment records should be obtained as well.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

The Veteran has alleged that sarcoidosis, diverticulitis, and hypertension are the result of exposure to Agent Orange in Vietnam.  The Veteran served in Vietnam and is therefore presumed to have been exposed to herbicides.  The Veteran either has not been afforded a VA examination in connection with these conditions, or the VA examinations performed did not include an opinion as to whether the conditions were due to exposure to Agent Orange in service.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify and provide authorization to obtain any outstanding, relevant treatment records.  After securing the necessary authorization, these records should be requested.  If any records are not available, the Veteran should be notified of such.  

2.  Schedule the Veteran for a VA examination with an appropriate medical professional to determine the current severity of the Veteran's skin condition.  The examiner should specifically describe the size and locations of the areas of skin affected and must specifically address the length of time the Veteran has been treated by systemic corticosteroids, including topical corticosteroids.  

The entire claims file, to include a complete copy of this REMAND, must be made available to the examiner.  The examiner should note on the VA examination report whether the Veteran's VA claims file was reviewed in connection with this examination.

3.  Schedule the Veteran for a VA examination to determine the current severity of bilateral hearing loss.  The examination must be conducted by a state-licensed audiologist and must include both a pure tone audiometry test and controlled speech discrimination (Maryland CNC) test. 38 C.F.R. § 4.85 (2014).  The examiner should consider and reconcile the examination findings with all pertinent evidence of record, including the report of the VA audiological examination conducted in January 2012, and the assertions of the Veteran and his spouse in the May 2014 Travel Board hearing that his hearing problems have subsequently worsened.  The examiner must also specifically address how the Veteran's bilateral hearing loss impacts his activities of daily living, including his ability to obtain and maintain employment. 38 C.F.R. § 4.10 (2014); Martinak v. Nicholson, 21 Vet. App. 447 (2007).  Finally, the examiner must specify whether the bilateral hearing loss is productive of marked interference with employment or frequent periods of hospitalization.  38 C.F.R. § 3.321 (2014).

The entire claims file, to include a complete copy of this REMAND, must be made available to the examiner.  The examiner should note on the VA examination report whether the Veteran's VA claims file was reviewed in connection with this examination.

4.  The Veteran should be afforded a VA examination by an appropriate medical professional to determine the nature and etiology of his sarcoidosis.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

The entire claims file, to include a complete copy of this REMAND, must be made available to the examiner.  The examiner should note on the VA examination report whether the Veteran's VA claims file was reviewed in connection with this examination.

Thereafter, the examiner is asked to address whether it is at least as likely as not (50 percent or greater probability) that the Veteran's sarcoidosis had its onset during service or is otherwise related to service, to include the Veteran's exposure to herbicides.

A fully supported rationale should be provided for all opinions, to include citation to the pertinent evidence of record.  

5.  The Veteran should be afforded a VA examination by an appropriate medical professional to determine the nature and etiology of any current disability related to the Veteran's history of treatment for diverticulitis.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

The entire claims file, to include a complete copy of this REMAND, must be made available to the examiner.  The examiner should note on the VA examination report whether the Veteran's VA claims file was reviewed in connection with this examination.

Thereafter, the examiner is asked to address the following:

a. Provide a diagnosis for any disorder related to diverticulitis currently present, or active during the period from October 2010 to the present.  What are the residuals, including any surgical implants, of any treatment rendered for diverticulitis since its onset?  Did any prior occurrence of diverticulitis resolve?

b. For any disorder or residuals related to diverticulitis found, the examiner is to provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the disorder had its onset during service or is otherwise related to service, to include the Veteran's exposure to herbicides.

A fully supported rationale should be provided for all opinions, to include citation to the pertinent evidence of record.  

6.  The Veteran should be afforded a VA examination by an appropriate medical professional to determine the nature and etiology of his hypertension.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

The entire claims file, to include a complete copy of this REMAND, must be made available to the examiner.  The examiner should note on the VA examination report whether the Veteran's VA claims file was reviewed in connection with this examination.

Thereafter, the examiner is asked to address whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hypertension had its onset during service or is otherwise related to service, to include the Veteran's exposure to herbicides.

7.  If upon completion of the above action any benefit sought on appeal remains denied, the case should be returned to the Board after compliance with appellate procedure.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




